—In a child support proceeding pursuant to Family Court article 4, Douglas Weiller appeals from an order of the Family Court, Dutchess County *391(Pagones, J.), dated December 30, 1998, which denied his application for blood testing of the parties and their presumptive child to determine the paternity of the child.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, Family Ct Act § 1112 [a]); and it is further,
Ordered that the order is affirmed, with costs.
The Family Court properly determined that the doctrine of equitable estoppel precludes the appellant from challenging the paternity of the child (see, Fung v Fung, 238 AD2d 375; Matter of Alan N. v Diana N., 213 AD2d 550). O’Brien, J. P. , Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.